Citation Nr: 1333036	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 30 percent for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

REMAND

The appellant served in a reserve component, including active duty for training from January 1995 to March 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims file.

In November 2011, the Board remanded this case for further development.

The appellant has submitted additional medical evidence since the issuance of the September 2012 Supplemental Statement of the Case (SSOC).  Specifically, she has submitted a completed disability benefits questionnaire dated in October 2012.  In an August 2013 Informal Hearing Presentation, the appellant, through her representative, specifically declined to waive initial AOJ consideration.  Thus, this evidence must be referred for such consideration.  See 38 C.F.R. § 20.1304(c).

Additionally, the appellant and her representative have expressed dissatisfaction with the January 2012 VA examination, stating that this examination did not adequately capture the severity of the appellant's transient symptoms.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, this examination report does not adequately address the November 2011 remand instructions.  The examiner noted the appellant's complaints, including migraines, motor and sensory deficit, fatigue, episodic visual impairment, heat sensitivity, and psychiatric symptoms, but does not clearly note whether these symptoms are attributable to the appellant's multiple sclerosis.  If so, the severity of these symptoms must be recorded in detail so that a proper rating based on residuals can be determined.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant regarding her military service and obtain sufficient information about her assignments to verify her dates of service, specifically any periods of active duty, active duty for training, and inactive duty training.  The service department should be asked to verify her dates of service.  (As noted in the Board's previous remand, the RO had granted service connection on the assumption that the appellant had had active duty service until October 1996.  Whether this was correct needs to be investigated.)

2.  Thereafter, provided that a determination is made that the grant of service connection should stand based on the appellant's service, refer the appellant's claims folder to the January 2012 VA examiner or to another suitably qualified VA examiner for clarification of the appellant's current level of disability due to multiple sclerosis.  

In the previous examination, the examiner noted the appellant's complaints of migraines, motor and sensory deficit, fatigue, episodic visual impairment, heat sensitivity, and psychiatric symptoms, but did not address whether these symptoms are attributable to the appellant's multiple sclerosis.  In this addendum, the examiner should address the following concerns:

a.  Clarify which symptoms are attributable to the appellant's multiple sclerosis.  

b.  Alternately, the examiner should indicate whether there is any cause other than multiple sclerosis as an explanation for any of the reported symptoms.

c.  All disabling manifestations of each symptom associated with multiple sclerosis should be described in detail.

If additional examinations or evaluations are necessary to make any of these determinations, the examiner should so state and the RO should obtain the necessary examinations or evaluations.

3.  Thereafter, the claim for a higher initial rating should be re-adjudicated.  Separate ratings for separately disabling manifestations should be assigned, if determined to be appropriate in accordance with 38 C.F.R. § 4.124a.  Consideration should be given to the DBQ submitted by the appellant in October 2012.  If a benefit sought is not granted, a supplemental statement of the case should be issued.  The appellant should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

